In a habeas corpus proceeding, relator appeals from an order of the Supreme Court, Dutchess County, dated December 5, 1961 and entered December 11, 1961, after a hearing, which dismissed the writ and remanded him to the custody of respondent. Order affirmed. The same arguments which are presented by relator in this proceeding were presented by him to the Appellate Division of the First Department on the appeal from the judgment of conviction, and that court passed on the merits of such arguments (People v. Pannone, 8 A D 2d 608). No reason appears why relator should have the remedy of habeas corpus in addition to the remedy of an appeal from the judgment of conviction (cf. People ex rel. Kern v. Silberglitt, 4 N Y 2d 59, 62). This court should not be called upon to deal anew with the very questions already passed upon by an appellate court (People ex rel. Baumgart v. Martin, 9 N Y 2d 351, cert, denied 368 U. S. 962; People v. Walker, 16 A D 2d 706). Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.